Appellant, in a petition for rehearing, states that the court did not pass upon the question of laches of the plaintiff in making demand upon the defendant for the insurance premiums. "The first premium became due February 18, 1927, the second April 20, 1928, and so on. The last one being payable February 28, 1930, and no demand was made upon the defendant until November 28, 1932."
There is nothing in the record to show that the defendant was in any way prejudiced by the failure of the plaintiff to make demand. The question of laches was not raised or decided by the trial judge. The trial judge, in his memorandum opinion, says: "Three propositions of law are involved, (1) is the mortgagee under the standard mortgage clause liable for the premiums thereon upon the neglect or refusal of the mortgagor to pay the premiums? (2) If the mortgagee is liable, is the plaintiff in this case subrogated to the rights of the insurer? (3) If the mortgagee is liable and if the plaintiff is subrogated to all the rights of the insurer, is the mortgagee liable for the full premium or for the net amount only remitted by the Baker Insurance Agency to the company?" He then proceeds to decide each question in favor of the respondent.
It is true, as counsel says, that subrogation is governed by equitable *Page 332 
principles and that laches may defeat a recovery. The rule as stated in 60 C.J. 829, § 133, is as follows: "The right of subrogation is one of equity merely, and due diligence must be exercised in ascertaining it. Laches in taking advantage of the right will forfeit it as against the rights of third persons which have intervened, and subrogation is not allowed in favor of one who has permitted the equity he asserts to sleep in secrecy until the rights of others would be injuriously affected by its assertion and enforcement. . . . However, lapse of time alone is not generally sufficient to sustain the defense of laches. Delay that works a disadvantage is necessary and laches will not defeat subrogation where it would be inequitable to deny it. It is only where injustice will be done that the court declines to interfere on the ground of laches, so that mere delay will not bar the right to subrogation if the position of the party against whom subrogation is claimed has not been altered to its disadvantage; and where the rights of third persons have not intervened, it has been held that a delay, short of the statutory period of limitations, will not bar a party of his right to be subrogated to the rights of another. If there is no such obscurity in the transaction and no such loss of evidence as would be likely to produce injustice, there is no laches defeating the right to subrogation." The text, as quoted, is supported by an abundance of authorities and there is nothing in the North Dakota cases cited in appellant's brief contrary.
"In order to bar a remedy because of laches, there must appear, in addition to mere lapse of time, some circumstances from which the defendant or some other person may be prejudiced, or there must be such lapse of time that it may be reasonably supposed that such prejudice will occur if the remedy is allowed. In the absence of any such showing an equitable action is not barred by any lapse of time short of that fixed by the analogous statute of limitations." 1 Bancroft, Code Pl. 473, § 315 and cases cited. As already stated, there is nothing in this record to show any prejudice to the defendant on account of the failure of the respondent to demand payment for the premiums and the petition for rehearing is denied.
  BURR, Ch. J., and NUESSLE and CHRISTIANSON, JJ., concur. *Page 333